. :~   <..        ,..
             AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations
                                                                                                                       FIL
                                                                                                                         APR 12 2019
                                                  UNITED STATES DISTRICT Co RT


                                                                                  (For Revocation of Probation or Supervised Release)
                                             v.                                   (For Offenses Committed On or After November 1, 1987)
                              AARON ALAN HYMAN (1)
                                                                                     Case Number:        3:12-CR-05098-LAB

                                                                                  Jessica Janet Oliva
                                                                                  Defendant's Attorney
             REGISTRATION NO.                 35785-298
             o-
             THE DEFENDANT:
              ~    admitted guilt to violation of allegation(s) No.      1-4

             D     was found guilty in violation of allegation(s) No.
                                                                        ----~~~~~~~~~~~-----
                                                                                                                   after denial of guilty.

             Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

             Allegation Number                    Nature of Violation
                         1                        nv21, Failure to participate in drug aftercare program
                        2,4                       nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                                  Act)
                            3                     nvl 1, Failure to report change in residence/employment




                  Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
             The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                     IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
             change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
             judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
             material change in the defendant's economic circumstances.

                                                                                   March 11. 2019
                                                                                   Date of lmP.osition of Sente~



                                                                                   HON.L~AL~~BURNS
                                                                                   UNITED STATES DISTRICT JUDGE




                                                                                                                           3: 12-CR-05098-LAB
       i
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                    AARON ALAN HYMAN (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:                  3: 12-cr-5098-LAB

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 months to run consecutvely to case 16cr2877-LAB




 D         Sentence imposed pursuant to Title 8 USC Section l 326(b).
 lg]       The court makes the following recommendations to the Bureau of Prisons:
           That the defendant be designated to a facility in Southern California or Tuscan. AZ




 D         The defendant is remanded to the custody of the United States Marshal.

 D         The defendant shall surrender to the United States Marshal for this district:
           D    at                             A.M.             on
           D    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
           Prisons:
           D    on or before
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                          RETURN

 I have executed this judgment as follows:

           Defendant delivered on


 at        ~~~~~~~~~~~~
                                             , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STA TES MARSHAL



                                                                                                  3: 12-CR-05098-LAB
